DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the input unit has a marker for determining a position and an attitude of the input unit; a determination unit that determines the position and attitude of the input unit, based on comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus; wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1: The amendment of “the input unit has a marker for determining a position and an attitude of the input unit; a determination unit that determines the position and attitude of the input unit, based on image information of a marker which is captured by the imaging apparatus, wherein the position and attitude of the input unit is determined by comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus; wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape”. However, the drawing of the specification does not describe these features. In addition, as described in the drawing, the input unit has a round shape, it is not enable to show an actual size of the marker if the marker is printed on the round shape body of the input unit. Therefore, it claimed subject matter is not described in the specification, in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 3-11, 18: Claims 2-11, 18 are dependent claim of claim 1. Therefore, claims 3-11, 18 are rejected with same rationale as claim 1.
As to claim 12: The amendment of “the input unit has a marker for determining a position and an attitude of the input unit based on image information of the marker which is captured by the imaging apparatus, wherein the position and attitude of the input unit is determined by comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus; wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape”. However, the drawing of the specification does not describe these features. In addition, as described in the drawing, the input unit has a round shape, it is not enable to show an actual size of the marker if the marker is printed on the round shape body of the input unit. Therefore, it claimed subject matter is not described in the specification, in such a way as to enable 
As to claims 13-14: Claims 13-14 are dependent claim of claim 12. Therefore, claims 13-14 are rejected with same rationale as claim 12.
As to claim 15: The amendment of “the input unit has a marker for determining a position and an attitude of the input unit; wherein the position and attitude of the input unit is determined by comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging 4Customer No.: 31561apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus; wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape”. However, the drawing of the specification does not describe these features. In addition, as described in the drawing, the input unit has a round shape, it is not enable to show an actual size of the marker if the marker is printed on the round shape body of the input unit. Therefore, it claimed subject matter is not described in the specification, in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 16-17: Claims 16-17 are dependent claim of claim 15. Therefore, claims 16-17 are rejected with same rationale as claim 15.

The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 1: The omitted structural cooperative relationships are: between an input unit and a marker. Fig. 3A only shows an actual size of a marker, but it does not show the marker is related to an input unit 30. Fig. 3B only shows a deformation state of the marker on an image which is captured by an image apparatus, but it does not show the deformation state of the marker is related to the input unit 30. Therefore, such it omits a gap between the necessary structural connections. 
As to claims 3-11, 18: Claims 2-11, 18 are dependent claim of claim 1. Therefore, claims 3-11, 18 are rejected with same rationale as claim 1.
As to claim 12: The omitted structural cooperative relationships are: between an input unit and a marker. Fig. 3A only shows an actual size of a marker, but it does not show the marker is related to an input unit 30. Fig. 3B only shows a deformation state of the marker on an image which is captured by an image apparatus, but it does not show the deformation state of the marker is related to the input unit 30. Therefore, such it omits a gap between the necessary structural connections. 
As to claims 13-14: Claims 13-14 are dependent claim of claim 12. Therefore, claims 13-14 are rejected with same rationale as claim 12.
As to claim 15: The omitted structural cooperative relationships are: between an input unit and a marker. Fig. 3A only shows an actual size of a marker, but it does not 
As to claims 16-17: Claims 16-17 are dependent claim of claim 15. Therefore, claims 16-17 are rejected with same rationale as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of KOYAMA et al (US 2012/0044140 A1) and WESTERMANN et al (US 2012/016308 A1).
As to claim 1: Sugama discloses an information processing apparatus (Figs. 1-21, “an information processing apparatus 1”; ¶0030) comprising: 
an image information acquisition unit that acquires image information of an input unit and a display apparatus, from an imaging apparatus that captures an image of the input unit by which information is input and captures an image of the display apparatus (Fig. 1, “an image information acquisition unit 37-38” that acquires image information of “an input unit” and “a display apparatus 22”, from “an imaging apparatus 17” that 
a determination unit that determines the position and attitude of the input unit, based on image information of the input unit which is captured by the imaging apparatus, and calculating a distance from the imaging apparatus to the input unit captured by the imaging apparatus (Figs. 1-8, “a determination unit 18” that determines the position and attitude of the input unit, based on image information of the input unit which is captured by the imaging apparatus and calculating a distance from the imaging apparatus to the input unit captured by the imaging apparatus; ¶0033-0041, 0056-0057);
and a generation unit that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information (Figs. 1-21, “a generation unit 12” that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information; ¶0033-0043).
Sugama does not expressly disclose the input unit has a marker for determining a position and an attitude of the input unit, wherein the position and attitude of the input unit is determined by comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging apparatus and calculating 
Koyama disclose the marker on the input unit has information of a unique marker or LEDs disposed in a prescribed three-dimensional shape (Figs. 1-20, the marker 130/152/162/172-172/232,238  or LEDs disposed in a prescribed three-dimensional shape on the input unit has information of a unique marker or LEDs disposed in a prescribed three-dimensional shape). Sugama and Koyama do not expressly disclose the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape. However, Westermann teaches an information processing apparatus comprises an input unit has a marker, 
As to claim 3: Sugama discloses the generation unit generates display information for displaying theApplication No.: 16/198,893 image of the input unit, according to an actual size and an actual shape of the input unit, based on the position and the attitude of the input unit determined by the determination unit (Figs. 1-8, 0033-0057).  
As to claim 4: Sugama discloses the determination unit further determines a position and an attitude of a user's hand, and wherein the generation unit generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's hand determined by the determination unit (Figs. 1-8, ¶0033-0057).  
As to claim 5: Claim 5 is a dependent claim of claim 1. The combination of the prior arts Sugama, Koyama, and Westermann further disclose claim limitation of a contact detection unit that detects that a plurality of the input units are in contact with each other or the input unit and the user's hand are in contact with each other (Sugama: Fig. 1-8, ¶0033-0057; Koyama: Figs. 24-28, ¶0154-0186; Westermann: Figs. 11-14, ¶0075-0078). In addition, the same motivation is used as the rejection of claim 5.
As to claim 6: Claim 6 is a dependent claim of claim 1. The combination of the prior arts Sugama, Koyama, and Westermann further disclose claim limitation of the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information (Sugama: Fig. 1-8, ¶0033-0057; Koyama: Figs. 24-28, ¶0154-0186; Westermann: Figs. 11-14, ¶0075-0078). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Sugama discloses a storage unit that stores the additional information (Fig. 3, “a storage unit 31” that stores the additional information).
As to claim 12: Claim 12 is another version claim of claim 1. The combination of the prior arts Sugama, Koyama, and Westermann further disclose a display apparatus (Sugama: Figs. 1-21, “a display apparatus 1”; Koyama: Figs. 17-28, “a display apparatus 1400”; Westermann: Fig. 1, “a display apparatus 22”; ¶0041-0042) comprising: 
a display information acquisition unit that acquires display information for displaying an image of an input unit and an image of the display apparatus, based on image information of the input unit and the display apparatus acquired from an imaging 
wherein the input unit has a marker for determining a position and an attitude of the input unit based on image information of the marker which is captured by the imaging apparatus by comparing an actual size of the marker and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus 
an image display that displays the image based on the display information, wherein the display information acquisition unit acquires display informationApplication No.: 16/198,893 which is 
wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape (Koyama: Figs. 1-16, the marker on the input unit has information of a unique ID or LEDs disposed in a prescribed three-dimensional shape; Westermann: Fig. 1, the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode; ¶0088). In addition, the same motivation is used as the rejection of claim 12.
As to claim 15: Claim 15 is another version of claim 1. The combination of the prior arts Sugama, Koyama, and Westermann disclose an information processing system (Sugama: Figs. 1-21, an information processing system 1”; Figs. 1-20, “an 
an imaging apparatus that captures an image of an input unit by which information is input and captures an image of a display apparatus (Sugama: Figs. 1-21, “an imaging apparatus 17/18” that captures an image of an input unit by which information is input and captures “an image of a display apparatus 22”, wherein the user’s hand represents the input unit; ¶0033-0057; Koyama: Figs. 1-20, “an imaging apparatus 30/1010” that captures an image of “an input unit 120/1200” by which information is input and captures an image of “a display apparatus 110/1400”; ¶0054-0055, 0122-0124), wherein the input unit has a marker for determining a position and an attitude of the input unit (Sugama: Figs. 1-21, the image apparatus determines a position and an attitude of the input unit; Koyama: Figs. 1-21, the input unit has “a marker 130/152/162/172-172/232,238” for determining a position and an attitude of the input unit; ¶0054-0124; Westermann: Fig. 1, the input unit has a marker; ¶0088); the display apparatus that displays an image based on display information (Sugama: Figs. 1-21, the display apparatus that displays an image based on display information; ¶0033-0057; Koyama: Figs. 17-28, ¶0122-0185; Westermann: Figs. 1, 11-14, the display apparatus 24 that displays an image based on display information; ¶0075-0078); and 
an information processing apparatus that generates the display information (Sugama: Figs. 1-21, “an information processing apparatus 37-38” that generates the display information; ¶0033-0057; Koyama: Figs. 17-28, “an information processing apparatus that generates the display information; 0122-0185; Westermann: Figs. 1, 11-14, “an information processing apparatus 28” that generates the display information), 

an image information acquisition unit that acquires image information of the input unit and the display apparatus from the imaging apparatus (Sugama: Figs. 1-21, “an image information acquisition unit 10” that acquires image information of the input unit and the display apparatus from the imaging apparatus; ¶0033-0057; Koyama: Fig. 1-28, “an image information acquisition unit 30” that acquires image information of the input unit and the display apparatus from the imaging apparatus; Westermann: Figs. 1, 11-14, “an image information acquisition unit 22, 28” that acquires image information of the input unit and the display apparatus from the imaging apparatus; ¶0032-0041, 0075-0078), 
a determination unit that determines the position and attitude of the input unit, based on image information of the marker which is captured by the imaging apparatus, wherein the position and attitude of the input unit is determined by comparing an actual size of the marker on the input unit and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus (Sugama: Figs. 1-21, “a determination unit 18” that determines the position and attitude of the input unit, captured by the imaging apparatus and calculating a distance from the imaging apparatus to the input unit captured by the imaging apparatus and the attitude of the input unit captured by the imaging apparatus ¶0033-0057; Koyama: Figs. 1-21, “a determination unit 52/1020” that determines the position and attitude of the input unit, based on image information of the marker which is captured by the imaging apparatus, wherein the position and attitude of 
a generation unit that generates display information for the displayApplication No.: 16/198,893 apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, and wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus (Sugama: Figs. 1-21, “a generation unit 30” that generates display information for the displayApplication No.: 16/198,893 apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, and wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0033-0051; Koyama: Figs. 1-28, “a generation unit 50/1310” that generates display information for the displayApplication No.: 16/198,893 apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, and wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0069-0081, 0127-0140),
wherein the marker on the input unit has information of a unique ID number and is a mark printed on a plane like a one-dimensional barcode or a two-dimensional barcode or LEDs disposed in a prescribed three-dimensional shape (Koyama: Figs. 1-
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior art Koyama and Westermann further discloses claim limitation of the input unit includes a pen-type input unit, as a shape (Koyama: Fig. 1 shows the input unit includes a pen-type input unit, as a shape; Westermann: Fig. 1, shows the input unit includes a pen-type input unit, as a shape). In addition, the same motivation is used as the rejection of claim 16.
As to claim 17: Claim 16 is a dependent claim of claim 15. The prior art Koyama and Westermann further discloses claim limitation of an area setting unit that determines a tactile area in which a work is tactually performed by using the input unit (Koyama: Fig. 1-28, “an area setting unit 1332” that determines a tactile area in which a work is tactually performed by using the input unit; Westermann: Figs. 1, 11-14, an area setting unit that determines a tactile area in which a work is tactually performed by using the input unit, wherein the computer contains an area setting unit that determines “a tactile area 410” or “a tactile area 406”). In addition, the same motivation is used as the rejection of claim 17.  

Claim(s) 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of KOYAMA et al (US 2012/0044140  as applied to claims 1, 12 above, and further in view of HILDRETH et al (US 2017/0278304 A1).
As to claim 8: Sugamas does not expressly disclose the generation unit generates display information for virtually 3Customer No.: 31561Application No.: 16/198,893displaying the input unit existing in a real space, in a virtual space. However, Hildreth teaches an information processing apparatus comprises a generation unit generates display information for virtually displaying an input unit existing in a real space, in a virtual space (Figs. 1-3, “an information processing apparatus 100” comprises “a generation unit 106” generates display information for virtually displaying “an input unit 214” existing in a real space, in a virtual space; ¶0021-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugamas to implement a head-mounted display including a generating unit generates display information for virtually displaying the input unit existing in a real space, in a virtual space as taught by Hildreth. The motivation would have been in order to use a head-mounted display in a physical environment includes obtaining depth information of the physical environment and capturing a visual image of the physical environment. The method also includes determining a spatial relationship between a user of the head-mounted display and one or more physical objects included in the physical environment based on the depth information (Hildreth: Abstract).
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Hildreth further discloses claim limitation of the generation unit generates display information by separating a tactile area in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit (Figs. 1-3, , the generation unit generates 
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Hildreth further discloses claim limitation of the generation unit displays the input unit in the tactile area (Fig. 3 shows the generation unit displays the input unit in the tactile area). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Hildreth further discloses claim limitation of the generation unit generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area (Hildreth: Fig. 3 shows the generation unit generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 13: Sugamas does not expressly disclose the display apparatus is a head mounted display. However, Hildreth teaches a display apparatus is a head mounted display (Fig. 2, a display apparatus is “a head mounted display 204”; ¶0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugamas to substitute a head mounted display for replacing the display apparatus, the results of substitution is predictable that the head mounted display for display imaging information as taught by Hildreth. The motivation would have been in order to obtain depth information of the physical 
As to claim 14: Claim 14 is a dependent claim of claim 10. The prior art Hildreth further discloses claim limitation of the image display virtually displays the input unit in the virtual space according to the actual input unit (Fig. 3, the image display virtually displays the input unit in the virtual space according to the actual input unit 214; ¶0038). In addition, the same motivation is used as the rejection of claim 14.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of KOYAMA et al (US 2012/0044140 A1) and WESTERMANN et al (US 2012/016308 A1), hereinafter Sugamas as applied to claim 1 above, and further in view of SHIOBARA et al (US 2019/0274023 A1).
As to claim 18: Sugama discloses the image information is a moving image or plural still images (Figs. 1-21, ¶0041-0083).
Sugamas does not expressly use terminology of image captured at predetermined short time intervals. However, Shiobara teaches an information processing apparatus comprises an image apparatus captures images of an imaging region at predetermined time intervals (Fig. 1, “an information processing apparatus 2” comprises “an image apparatus 11A” captures images of an imaging region at predetermined time intervals; ¶0084-0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugamas to have the image apparatus captures the image information is a moving image or plural still images captured at predetermined short time intervals as taught by . 

Response to Arguments
Applicant’s arguments filed on January 18, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693